PER CURIAM.
We dismiss this appeal because the notice of appeal was not filed within thirty days of the non-final order denying the appellant’s motion to enforce the charging lien. See Fla.R.App.P. 9.130(b); Wagner v. Bieley, Wagner & Assocs., 263 So.2d 1 (Fla.1972); Josephthal Lyon & Ross, Inc. v. C & A Financial Programs, Inc., 709 So.2d 1384 (Fla. 4th DCA 1998). Appellant’s motion for reconsideration did not toll the time for filing an appeal. Richardson v. Watson, 611 So.2d 1254, 1255 (Fla. 2d DCA 1992). The order denying appellant’s motion for rehearing is, therefore, not appealable. Bastida v. Vitaver, 590 So.2d 1092, 1092-93 (Fla. 3d DCA 1991).
Appeal dismissed.